


Exhibit 10.16

 

AMENDMENT NO. 3

TO

REVOLVING CREDIT AGREEMENT

 

This AMENDMENT NO. 3 to the REVOLVING CREDIT AGREEMENT (as defined below), dated
as of November 27, 2013 (this “Amendment No. 3”), is entered into among THE
SERVICEMASTER COMPANY (the “Parent Borrower”), the other Loan Parties party
hereto, CITIBANK, N.A., as administrative agent (the “Administrative Agent”) and
collateral agent (the “Revolving Collateral Agent”) for the Lenders, and the
Lenders party hereto, and amends the Revolving Credit Agreement.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed to them in the Revolving Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Revolving Credit Agreement, dated as of July 24, 2007 (as amended
as of February 2, 2011 and January 30, 2012 and as may be further amended,
supplemented or otherwise modified from time to time, the “Revolving Credit
Agreement”), was entered into among the Borrowers, the several lenders from time
to time parties thereto, the Administrative Agent, the Revolving Collateral
Agent and certain other parties thereto;

 

WHEREAS, the Parent Borrower intends to contribute to a newly formed subsidiary
(together with any successor thereto, “TG Holding”) certain assets and
liabilities relating to the Parent Borrower’s lawn, tree and shrub care business
conducted primarily under the TruGreen brand name (including all of the equity
interests in TruGreen, Inc., TruGreen Companies L.L.C., TruGreen Limited
Partnership (together with any successor thereto, “TG”) and their subsidiaries),
and to distribute common stock of TG Holding to Holding, which common stock
shall be further distributed by Holding to Investment Holding (the
“Separation”);

 

WHEREAS, in connection with the Separation, TG Holding and certain of its
subsidiaries will enter into a senior secured revolving loan credit agreement
(the “TG Credit Agreement”) providing for aggregate revolving commitments of not
less than $70,000,000 (the revolving commitments of each TG Lender under the TG
Credit Agreement, the “TG Revolving Commitment”) with TG as borrower, certain
banks and financial institutions as lenders (collectively, the “TG Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent;

 

WHEREAS, it is a condition to the initial effectiveness of the TG Credit
Agreement (the date of initial effectiveness, the “TG Revolver Effective Date”)
that the Parent Borrower and certain Lenders enter into this Amendment No. 3 to,
among other things, reduce certain Commitments under the Revolving Credit
Agreement;

 

WHEREAS, subsection 10.1 of the Revolving Credit Agreement provides that the
Revolving Credit Agreement may be amended, modified and waived from time to
time; and

 

WHEREAS, the Loan Parties, the Administrative Agent, the Revolving Collateral
Agent and the Lenders party hereto are willing to amend the Revolving Credit
Agreement as and to the extent, and on the terms and subject to the conditions,
set forth in this Amendment No. 3.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

SECTION ONE                                                            Certain
Commitment Reductions.

 

(a)                                 On the TG Revolver Effective Date,
immediately after giving effect to the Separation, the Tranche C Revolving
Commitment of each Lender that is a TG Lender shall be hereby reduced (the
“Commitment Reduction”) by an amount equal to the aggregate amount of TG
Revolving Commitments of such Lender under the TG Credit Agreement as of the TG
Revolver Effective Date.  In connection with such Commitment Reduction, the
provisions of subsection 2.3 of the Credit Agreement, including but not limited
to notice from the Parent Borrower and minimum reduction amounts, are hereby
waived.

 

(b)                                 Upon the occurrence of the TG Revolver
Effective Date, the Parent Borrower shall, on such date, deliver to the
Administrative Agent a certificate signed by a Responsible Officer specifying
(i) the TG Revolver Effective Date and (ii) the amount of the Commitment
Reduction for each Lender that is a TG Lender under the TG Credit Agreement. 
The Administrative Agent shall be entitled to rely on such certificate without
any further duty to inquire and is hereby authorized to prepare Schedule A to
this Amendment No. 3, reflecting the Tranche C Revolving Commitments as of the
TG Revolver Effective Date after giving effect to the Commitment Reduction,
based on such certificate delivered by the Parent Borrower and without any duty
to inquire by the Administrative Agent.

 

(c)                                  Upon the effectiveness of the Commitment
Reduction, the Lenders’ participations in outstanding Swing Line Loans and/or
L/C Obligations, as the case may be, shall be reallocated so that after giving
effect to the Commitment Reduction, the Lenders share ratably in the Swing Line
Loans and/or L/C Obligations then outstanding in accordance with their
applicable Commitments.  Concurrently with, or prior to, the effectiveness of
the Commitment Reduction, the Borrowers shall prepay all Revolving Loans
incurred prior to the effectiveness of the Commitment Reduction and then
outstanding.  In connection with such prepayment, the provisions of subsection
3.4 of the Credit Agreement, including but not limited to notice from the Parent
Borrower and minimum prepayment amounts, are hereby waived.

 

(d)                                 The provisions of this Section 1 shall
terminate and no longer be effective if the TG Revolver Effective Date does not
occur on or prior to March 31, 2014.

 

SECTION TWO                                                         Amendment
No. 3 Effective Date Amendments.  Each of the parties hereto hereby
acknowledges, agrees and consents that the Revolving Credit Agreement will be
amended as provided in this Section, effective as of the Amendment No. 3
Effective Date and without any further action or consent on any such party’s
part or on the part of any of its successors, transferees or assigns to or of
its rights or interests in or arising under any Revolving Commitment or
Revolving Loan (it being further understood and agreed that the

 

2

--------------------------------------------------------------------------------


 

foregoing consent shall be binding on all such successors and assigns, each of
which will acquire any such right or interest in any Revolving Commitment or
Revolving Loan subject to such consent):

 

(a)                                 The first and second recitals are hereby
amended and restated in their entirety as follows:

 

“WHEREAS, CDRSVM Topco, Inc., a Delaware corporation (together with any
successor thereto, “Holding Parent”), and CDRSVM Acquisition Co., Inc., a
Delaware corporation (“Acquisition Co.”), each newly formed companies organized
by Clayton, Dubilier & Rice, Inc. or its Affiliates, entered into an Agreement
and Plan of Merger with the Parent Borrower, dated March 18, 2007 (the “Merger
Agreement”), pursuant to which Acquisition Co. merged with and into the Parent
Borrower on the date hereof, with the Parent Borrower as the surviving
corporation (the “Merger”).

 

WHEREAS, on the Closing Date the initial equity investors will make an equity
contribution of $1,431.1 million (the “Equity Contribution”) to Holding Parent,
Holding Parent will make an equity contribution of the same amount to CDRSVM
Investment Holding, Inc., a Delaware corporation (together with any successor
thereto, “Investment Holding”), Investment Holding will make an equity
contribution of the same amount to CDRSVM Holding, Inc., a Delaware corporation
(together with any successor thereto, “Holding”), and Holding will make an
equity contribution of the same amount to Acquisition Co.”

 

(b)                                 The following definitions shall be added in
proper alphabetical sequence to subsection 1.1:

 

(i)                                     “Amendment No. 3”:  that certain
Amendment No. 3 to the Revolving Credit Agreement, which amends this Agreement,
dated as of November 27, 2013, among the Borrowers, the Administrative Agent,
the Revolving Collateral Agent and the Lenders party thereto.

 

(ii)                                  “Amendment No. 3 Effective Date”:
November 27, 2013.

 

(c)                                  Subsection 3.8(a) is hereby amended by
replacing the words “and (B)” in the second paragraph thereof with the words “,
(B) the reduction of Tranche C Revolving Commitments as set forth in Amendment
No. 3 and (C)”.

 

(d)                                 Subsection 7.5(b) is hereby amended as
follows:

 

(i)                                     By amending and restating clause
(vii) thereof in its entirety with the following:

 

“Restricted Payments (including loans or advances) in an aggregate amount
outstanding at any time not to exceed an amount (net of

 

3

--------------------------------------------------------------------------------


 

repayments of any such loans or advances) equal to the sum of (x) the aggregate
amount of Restricted Payments made on or prior to the Amendment No. 3 Effective
Date pursuant to this subsection 7.5(b)(vii) and (y) the greater of
$75.0 million and 5.0% of Consolidated Tangible Assets;”

 

(ii)                                  By adding the following sentence after the
last sentence thereof:

 

“The Parent Borrower, in its sole discretion, may classify any Investment or
other Restricted Payment as being made in part under one of the provisions of
this covenant (or in the case of any Investment, the clauses of Permitted
Investments) and in part under one or more other such provisions (or, as
applicable, clauses).”

 

(e)                                  Schedule A is hereby deleted in its
entirety and replaced with Schedule A attached to this Amendment No. 3.

 

SECTION THREE                                           Conditions to
Effectiveness.  This Amendment No. 3 shall become effective on the date on which
the following condition is satisfied (the “Amendment No. 3 Effective Date”): the
Administrative Agent shall have received counterparts of this Amendment No. 3
executed by each of the Loan Parties and the Required Lenders.

 

The Administrative Agent shall give prompt notice in writing to the Parent
Borrower of the occurrence of the Amendment No. 3 Effective Date.

 

SECTION FOUR                                                    Representations
and Warranties.  In order to induce the Lenders party hereto to enter into this
Amendment No. 3, each Loan Party party hereto represents and warrants to each of
the Lenders that as of the Amendment No. 3 Effective Date:

 

(a)                                 the execution, delivery and performance by
such Loan Party of this Amendment No. 3 are within such Loan Party’s corporate
or other organizational powers, have been duly authorized by all necessary
corporate or other organizational action, and will not (i) violate any
Requirement of Law or Contractual Obligation of such Loan Party in any respect
that would reasonably be expected to have a Material Adverse Effect and
(ii) result in, or require, the creation or imposition of any Lien (other than
Permitted Liens) on any of such Loan Party’s properties or revenues pursuant to
any such Requirement of Law or Contractual Obligation;

 

(b)                                 this Amendment No. 3 constitutes a legal,
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable domestic or foreign bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law);

 

(c)                                  no Default or Event of Default has occurred
and is continuing; and

 

4

--------------------------------------------------------------------------------


 

(d)                                 all of the representations and warranties in
Section 4 of the Revolving Credit Agreement are, except to the extent that they
relate to a particular date, true and correct in all material respects on and as
of the date hereof as if made on the date hereof.

 

SECTION FIVE                                                        
Acknowledgment and Consent.  Each of the Parent Borrower and each other Loan
Party party hereto hereby acknowledges that it has reviewed the terms and
provisions of the Revolving Credit Agreement and this Amendment No. 3 and
consents to the amendments of the Revolving Credit Agreement effected pursuant
to this Amendment No. 3.  Each of the Parent Borrower and each other Loan Party
party hereto hereby confirms that each Loan Document to which it is a party and
all of its Collateral encumbered thereby will continue to guarantee or secure,
as the case may be, as and to the extent provided therein, the payment and
performance of all “Obligations” under each of the Loan Documents to which is a
party (in each case as such terms are defined in the applicable Loan Document).

 

Each of the Parent Borrower and each other Loan Party party hereto acknowledges
and agrees that each of the Loan Documents to which it is a party or otherwise
bound shall continue in full force and effect, and that all of its obligations
thereunder shall be valid and enforceable, in accordance with the terms thereof,
and shall not be impaired or limited by the execution or effectiveness of this
Amendment No. 3.

 

SECTION SIX                                                                
Reference to and Effect on the Revolving Credit Agreement.  This Amendment is a
“Loan Document” for purposes of the Revolving Credit Agreement.  On and after
giving effect to this Amendment No. 3, each reference in the Revolving Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Revolving Credit Agreement, and each reference in each of the
Loan Documents to “the Revolving Credit Agreement,” “thereunder,” “thereof” or
words of like import referring to the Revolving Credit Agreement, shall mean and
be a reference to the Revolving Credit Agreement as amended by this Amendment
No. 3.  The Revolving Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment No. 3, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed. 
The execution, delivery and effectiveness of this Amendment No. 3 shall not,
except as expressly provided herein, operate as an amendment of any provision of
any of the Loan Documents.

 

SECTION SEVEN                                             Costs and Expenses. 
The Borrowers agree to pay all reasonable out-of-pocket costs and expenses of
the Administrative Agent incurred in connection with the preparation, execution
and delivery of this Amendment No. 3 and the other instruments and documents to
be delivered hereunder, if any (including, without limitation, the reasonable
fees and disbursements of Cahill Gordon & Reindel LLP).

 

SECTION EIGHT                                              Execution in
Counterparts.  This Amendment No. 3 may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Amendment No. 3 by telecopy or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment No. 3.

 

5

--------------------------------------------------------------------------------


 

SECTION NINE                                                       Governing
Law.  THIS AMENDMENT NO. 3 AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT NO. 3 SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

SECTION TEN                                                            
Authorization to Enter into Amendment No. 3.

 

(a)                                 By executing and delivering this Amendment
No. 3, (i) the Lenders hereby authorize and direct the Administrative Agent and
the Collateral Agent to execute and deliver this Amendment No. 3 and (ii) the
Lenders hereby acknowledge and agree that the provisions of subsection 9.7 of
the Revolving Credit Agreement will apply, mutatis mutandis, to the activities
of the Administrative Agent and the Collateral Agent in connection with this
Amendment No. 3.

 

(b)                                 Each Lender party hereto hereby authorizes
the Administrative Agent to (i) attach to this Amendment No. 3 any counterpart
signature page of this Amendment No. 3 executed by a Lender at any time after
the date hereof and (ii) insert the Amendment No. 3 Effective Date into clause
(b)(ii) of Section 2 of this Amendment No. 3 on the Amendment No. 3 Effective
Date.

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
executed by their respective officers hereunder duly authorized as of the date
and year first above written.

 

PARENT BORROWER:

THE SERVICEMASTER COMPANY

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Vice President & Treasurer

 

 

 

 

U.S. SUBSIDIARY BORROWERS:

TRUGREEN LIMITED PARTNERSHIP

 

By:

TRUGREEN, INC., its general partner

 

 

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Vice President & Treasurer

 

 

 

 

 

THE TERMINIX INTERNATIONAL COMPANY
LIMITED PARTNERSHIP

 

By:

TERMINIX INTERNATIONAL, INC.,
its general partner

 

 

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Vice President & Treasurer

 

 

 

 

OTHER LOAN PARTIES:

MERRY MAIDS LIMITED PARTNERSHIP

 

By:

MM MAIDS L.L.C., its general partner

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Vice President & Treasurer

 

[Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------


 

 

MM MAIDS L.L.C.

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Vice President & Treasurer

 

 

 

SERVICEMASTER CONSUMER SERVICES,
INC.

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Vice President & Treasurer

 

 

 

SERVICEMASTER CONSUMER SERVICES
LIMITED PARTNERSHIP

 

By:

SERVICEMASTER CONSUMER

 

SERVICES, INC., its general partner

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Vice President & Treasurer

 

 

 

SERVICEMASTER HOLDING CORPORATION

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Vice President & Treasurer

 

 

 

SERVICEMASTER MANAGEMENT
CORPORATION

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Vice President & Treasurer

 

 

 

SERVICEMASTER
RESIDENTIAL/COMMERCIAL SERVICES
LIMITED PARTNERSHIP

 

By:

SM CLEAN L.L.C., its general partner

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Vice President & Treasurer

 

[Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------


 

 

SM CLEAN L.L.C.

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Vice President & Treasurer

 

 

 

TERMINIX INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Vice President & Treasurer

 

 

 

TRUGREEN COMPANIES L.L.C.

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Vice President & Treasurer

 

 

 

TRUGREEN, Inc.

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name:

James E. Shields

 

 

Title:

Vice President & Treasurer

 

 

 

CDRSVM HOLDING, INC.

 

 

 

 

 

By:

/s/ David W. Martin

 

 

Name:

David W. Martin

 

 

Title:

Vice President,

 

 

Chief Accounting Officer & Controller

 

[Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------

 

AGENT:

CITIBANK, N.A., as Administrative Agent and
Revolving Collateral Agent

 

 

 

 

 

By:

/s/ David Tuder

 

 

Name:

David Tuder

 

 

Title:

Vice President

 

[Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------


 

Signature Page to Amendment No. 3

 

The undersigned evidences its consent to the amendments reflected in Amendment
No. 3:

 

 

 

Name of Institution:

 

 

 

 

 

Citibank, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ David Tuder

 

 

Name:

David Tuder

 

 

Title:

Vice President

 

[Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------


 

Signature Page to Amendment No. 3

 

The undersigned evidences its consent to the amendments reflected in Amendment
No. 3:

 

 

 

Name of Institution:

 

 

 

 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Irina Dimova

 

 

Name:

Irina Dimova

 

 

Title:

Vice President

 

[Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------


 

Signature Page to Amendment No. 3

 

The undersigned evidences its consent to the amendments reflected in Amendment
No. 3:

 

 

 

Name of Institution:

 

 

 

 

 

CREDIT SUISSE AG CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Christopher Day

 

 

Name:

Christopher Day

 

 

Title:

Authorized Signatory

 

 

 

 

If two signatures are required:

By:

/s/ Samuel Miller

 

 

Name:

Samuel Miller

 

 

Title:

Authorized Signatory

 

[Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------


 

Signature Page to Amendment No. 3

 

The undersigned evidences its consent to the amendments reflected in Amendment
No. 3:

 

 

 

Name of Institution:

 

 

 

 

 

Deutsche Bank AG New York Branch,

 

as a Lender

 

 

 

 

 

By:

/s/ Dusan Lazarov

 

 

Name:

Dusan Lazarov

 

 

Title:

Director

 

 

 

 

If two signatures are required:

By:

/s/ Peter Cucchiara

 

 

Name:

Peter Cucchiara

 

 

Title:

Vice President

 

[Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------


 

Signature Page to Amendment No. 3

 

The undersigned evidences its consent to the amendments reflected in Amendment
No. 3:

 

 

 

Name of Institution:

 

 

 

 

 

Goldman Sachs Bank USA,

 

as a Lender

 

 

 

 

 

By:

/s/ Michelle Latzoni

 

 

Name:

Michelle Latzoni

 

 

Title:

Authorized Signatory

 

[Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------


 

Signature Page to Amendment No. 3

 

The undersigned evidences its consent to the amendments reflected in Amendment
No. 3:

 

 

 

Name of Institution:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Sarah L. Freedman

 

 

Name:

Sarah L. Freedman

 

 

Title:

Executive Director

 

[Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------


 

Signature Page to Amendment No. 3

 

The undersigned evidences its consent to the amendments reflected in Amendment
No. 3:

 

 

 

Name of Institution:

 

 

 

 

 

Morgan Stanley Senior Funding, Inc.,

 

as a Lender

 

 

 

 

 

By:

/s/ Brendan MacBride

 

 

Name:

Brendan MacBride

 

 

Title:

Vice President

 

[Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------


 

Signature Page to Amendment No. 3

 

The undersigned evidences its consent to the amendments reflected in Amendment
No. 3:

 

 

 

Name of Institution:

 

 

 

 

 

NATIXIS,

 

as a Lender

 

 

 

 

 

By:

/s/ Kelvin Cheng

 

 

Name:

Kelvin Cheng

 

 

Title:

Executive Director

 

 

 

 

If two signatures are required:

By:

/s/ Steven Eberhardt

 

 

Name:

Steven Eberhardt

 

 

Title:

Vice President

 

[Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------
